Citation Nr: 1415852	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar herniated disc at L4-L5 and L5-S1.

2.  Entitlement to an initial compensable disability rating for bilateral shin splints.

3.  Entitlement to an initial compensable disability rating for right hallux valgus.

4.  Entitlement to an initial compensable disability rating for left hallux valgus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's appeal was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board in April 2009.  He was scheduled for a hearing in December 2013, but failed to report.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Accordingly, the hearing request is considered withdrawn.

The Board has reviewed the Virtual VA electronic file and Veterans Benefits Management System file.  They contain only evidence that is duplicative of that contained in the paper claims file or irrelevant to the issues on appeal.

The issue of entitlement to service connection for a knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded his only VA examination in February 2007.  He separated from service in May 2007, and in an August 2007 written statement, the Veteran asserted that his problems were getting harder on him.  In addition, the Board finds that the February 2007 examination did not address all of the applicable rating criteria relative to the Veteran's disabilities.  Therefore, a remand is necessary to afford him these examinations.

In addition, the Veteran indicated that he sought treatment at the VA clinic in Lawrenceville, Georgia.  These records were not requested or obtained.  The Veteran informed VA that he moved to North Carolina in 2012.  He should be asked whether he is seeking treatment at any VA or private facility at any time since he separated from service.  Any identified records should be requested and, if available, associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine disability, bilateral shin splints, and bilateral hallux valgus. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain and associate with the claims file any outstanding VA medical records from May 2007 to the present, to include any relevant records from the VA Community Based Outpatient Clinic in Lawrenceville, Georgia.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability, bilateral shin splints, and left and right hallux valgus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the severity of the Veteran's service-connected disabilities and should report all signs and symptoms necessary for rating the disabilities under the rating criteria. 

For the lumbar spine, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

For the bilateral shin splints, the examiner should provide the range of motion in degrees, if applicable.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

For the left and right hallux valgus, the examiner should provide an opinion as to whether each disability is severe or equivalent to amputation of the great toe or whether it has been operated on with resection of the metatarsal head.  The examiner is also asked to comment on whether the left and right hallux valgus can be otherwise described as moderate, moderately severe, or severe foot injuries and whether there is actual loss of use of either foot.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

